United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2030
                                   ___________

John O. Murrin, III;                    *
DeVonna K. Murrin,                      *
husband and wife,                       *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Avidigm Capital Group, Inc,;            *
Steven J. Mattson,                      *     [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: July 7, 2011
                                Filed: July 14, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.


       John O Murrin, III and DeVonna K. Murrin (the Murrins) appeal following the
district court’s1 order partially granting default judgment against Avidigm Capital
Group, Inc. (Avidigm) and its president Steven J. Mattson, and entering final


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
judgment, in this case removed from state court. The sole issue on appeal is whether
the district court erred by overruling the Murrins’ objections to the magistrate
judge’s2 order denying leave to amend to add claims under 18 U.S.C. §§ 1962(c)-(d)
of the Racketeer Influenced and Corrupt Organizations Act against Avidigm and
Mattson after dismissal of all claims against all other defendants.

       Contrary to the Murrins’ assertion, we find that their motion for leave to file
a fifth amended complaint was properly referred to the magistrate judge for
disposition, and that in reviewing the Murrins’ objections to the magistrate judge’s
ruling, the district court judge properly considered whether the ruling was clearly
erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A). As to the denial of leave
to amend to add section 1962(c)-(d) claims against Mattson and Avidigm, we find no
basis for reversal. See Zutz v. Nelson, 601 F.3d 842, 850-51 (8th Cir.) (standard of
review), cert. denied, 131 S. Ct. 524 (2010) Finally, we reject as meritless the
Murrins’ suggestion that they were entitled to yet another opportunity to amend.3
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      2
       The Honorable Raymond L. Erickson, United States Magistrate Judge for the
District of Minnesota.
      3
      We decline to address those arguments that the Murrins raise for the first time
on appeal. See Campbell v. Davol, Inc., 620 F.3d 887, 891 (8th Cir. 2010).
                                         -2-